Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 1 of 35




                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NEW YORK
              _______________________________________

                    HUTCH & ASSOCIATES, INC. d/b/a
                  HUTCH’S RESTAURANT and DELAWARE
                   RESTAURANT HOLDINGS, LLC d/b/a
                    REMINGTON TAVERN & SEAFOOD
                             EXCHANGE,

                                       Plaintiffs,

                                          vs.

                  ERIE INSURANCE COMPANY OF NEW
                 YORK, ERIE INDEMNITY COMPANY d/b/a
                     ERIE INSURANCE GROUP, ERIE
                      INSURANCE COMPANY, ERIE
                  INSURANCE PROPERTY & CASUALTY
                      COMPANY, ERIE INSURANCE
                    EXCHANGE, and FLAGSHIP CITY
                         INSURANCE COMPANY,

                             Defendants.
              _______________________________________

                     Civil Action No. 1:20-cv-00896
           ____________________________________________



      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
RULE 12(B)(6) MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT




  MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                          (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 2 of 35




                                             TABLE OF CONTENTS


TABLE OF AUTHORITIES ............................................................................................... ii

PRELIMINARY STATEMENT ......................................................................................... 1

LEGAL ARGUMENT ....................................................................................................... 2

         I.         LEGAL STANDARD................................................................................... 2

         II.        PLAINTIFFS’ FIRST CAUSE OF ACTION FOR BREACH OF
                    CONTRACT AND DECLARATORY RELIEF FAILS TO STATE A
                    CLAIM UPON WHICH RELIEF CAN BE GRANTED ................................. 3

                    A. Plaintiffs’ Amended Complaint Fails to Plausibly Allege Direct
                       Physical Loss or Damage Necessary to State a Claim for Business-
                       Income or Extra-Expense Coverage..................................................... 7

                    B. Plaintiffs’ Amended Complaint Fails to Allege that Physical Damage
                       or Physical Loss Caused its Alleged Damages, Alleging Only that
                       Executive Orders Caused its Alleged Damages ................................ 17

                    C. Plaintiffs’ Amended Complaint Fails to Plausibly Allege Coverage
                       Under the Policies’ Civil Authority Provision ....................................... 20

         III.       PLAINTIFF’S SECOND CAUSE OF ACTION UNDER NEW YORK
                    GENERAL BUSINESS LAW § 349 FAILS TO STATE A CLAIM UPON
                    WHICH RELIEF CAN BE GRANTED ...................................................... 23

CONCLUSION .............................................................................................................. 29




                                                              i
               MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                       (716) 855-2800 • FAX (716) 855-2816
          Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 3 of 35




                                              TABLE OF AUTHORITIES


Federal Rules

Fed. R. Civ. P. 12(b)(6) ................................................................................................... 1

State Statutes

New York General Business Law § 349 ........................................................................ 12

New York Insurance Law § 2601 .................................................................................. 28

Cases

10E, LLC v. Travelers Indemnity Co. of Connecticut, No. 2:20-cv-04418-SVW-AS
(C.D. Cal. August 28, 2020) .......................................................................................... 18

54th Street Ltd. Partners, L.P. v. Fidelity & Guar. Ins. Co., 306 A.D.2d 67 (1st Dept.
2003) ............................................................................................................................. 21

866 E. 164th St., LLC v. Union Mut. Fire Ins. Co., No. 16-CV-03678 (SN), 2017 WL
4444334 (S.D.N.Y. Oct. 3, 2017) .................................................................................. 28

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................ 2

Bartlett v. Nationwide Mut. Fire Ins. Co., 2013 WL 623497 (W.D.N.Y. 2013)................ 23

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ............................................................. 2

Chambers v. Time Warner, Inc., 282 F.3d 147 (2d Cir. 2002)......................................... 3

Cleland Simpson Co. v. Firemen’s Ins. Co. of Newark, 392 Pa. 67 (1958) ................... 22

Conboy v. AT&T Corp., 241 F.3d 242, 258 (2d Cir. 2001) ............................................ 29

Conopco, Inc. v. Roll Int'l, 231 F.3d 82, 86 (2d Cir. 2000) ............................................... 2

Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir. 2011)............ 14

Diesel Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-DAE (W.D. Texas,
August 13, 2020) ........................................................................................................... 14

Faber v. Metro. Life Ins. Co., 648 F.3d 98 (2d Cir. 2011) ................................................ 2


                                                                  ii
             MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                     (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 4 of 35




Gavrilides Mgmt. Co. v. Michigan Ins. Co., No. 20-258-CB (Michigan Cir. Ct. 2020) .... 15

H&H Envtl. Sys., Inc. v. Evanston Ins. Co., 2019 WL 1129434 (W.D.N.Y. 2019).......... 24

Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009) ................................................................. 2

Harry's Cadillac–Pontiac–GMC Truck Co., Inc. v. Motors Ins. Corp., 126 N.C.App. 698
(Ct.App.N.C.1997) ........................................................................................................... 8

Hartford Ins. Co. of Midwest v. Mississippi Valley Gas Co., 181 F. App’x 465, 470 (5th
Cir. 2006) ...................................................................................................................... 15

Howard Stores Corp. v. Foremost Ins. Co., 82 A.D.2d 398 (1st Dept. 1981), affd. 56
N.Y.2d 991 (1982) ........................................................................................................... 8

Interested Underwriters at Lloyd’s of London Subscribing to Policy # 9913610118
v. Church Loans & Invs. Trust, 432 F. Supp. 2d 330 (S.D.N.Y. 2006)........................... 23

Kalyanaram v. American Ass'n of University Professors at New York Institute of
Technology, Inc., 742 F.3d 42, 44 n. 1 (2d Cir. 2014) ..................................................... 3

Kraatz v. USAA Cas. Ins. Co., 2017 WL 876187 (W.D.N.Y. 2017) ............................... 23

Long v. Corning Inc., 2020 WL 1467278 (W.D.N.Y. 2020) .............................................. 2

MaGee v. Paul Revere Life Ins. Co., 954 F. Supp. 582, 586 (E.D.N.Y. 1997) .............. 25

Malube, LLC v. Greenwich Ins. Co., No. 20-22615-Civ-Williams/Torres
(S.D. Fla. Aug. 26. 2020)............................................................................................... 19

Mama Jo’s, Inc. v. Sparta Ins. Co., 1:17-cv-23362-KMM, 2020 WL 4782369
(11th Cir. August 11, 2020) ........................................................................................... 13

Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio Ct. App. 2008) ...... 13

Morgan Stanley Group, Inc. v. New England Ins. Co., 225 F.3d 270 (2d Cir. 2000) ....... 7

Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co.,
17 F. Supp. 3d 323 (S.D.N.Y. 2014)............................................................................ 7, 8

N.Y. Univ. v Continental Ins., 87 N.Y.2d 308, 317 (1995) ............................................. 28

Rose’s 1, LLC v. Erie Insurance Exchange, Civil Case No. 2020 CA 002323 B
(Superior Ct., Dist. Of Columbia, August 6, 2020) ......................................................... 16


                                                                 iii
             MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                     (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 5 of 35




Ross v. Hartford Lloyd Ins. Co., 2019 WL 2929761 (N.D. Tex. July 4, 2019)................ 15

Roundabout Theatre Co. v. Cont'l Cas. Co., 302 A.D.2d 1 (1st Dept. 2002). ............. 7, 8

Satispie, LLC v. Travelers Prop. Cas. Co. of Am., 2020 WL 1445874 (W.D.N.Y. 2020) . 7

Social Life Magazine, Inc., v. Sentinel Insurance Company Limited, 20 Civ. 3311
(S.D.N.Y. 2020) ............................................................................................................. 10

United Airlines, Inc. v. Ins. Co. of State of PA, 385 F.Supp.2d 343 (S.D.N.Y. 2005), aff’d
439 F.3d 128 (2d Cir. 2006) .................................................................................... 15, 21

Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x. 569 (6th Cir. 2012) .......... 13

Yak v. Bank Brussels Lambert, 252 F.3d 127 (2d Cir. 2001) .......................................... 3




                                                               iv
             MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                     (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 6 of 35




                                   PRELIMINARY STATEMENT

                This memorandum of law is submitted along with the declaration of Roy A.

Mura, Esq. (the “Mura Declaration”) in support of the pre-answer motion of the defendants

for dismissal of the plaintiffs’ amended complaint pursuant to Fed. R. Civ. P. 12(b)(6)

based on the amended complaint’s failure to state a claim upon which relief can be

granted.

                This is an action seeking coverage under commercial property insurance

policies for business income losses and expenses allegedly relating to the government-

ordered closure of plaintiffs’ restaurants due to the COVID-19 pandemic. The amended

complaint alleges: that defendants Erie Insurance Group (“EIG”) and Erie Insurance

Company (“Erie IC”) issued two commercial property insurance policies to the two

plaintiffs; that the plaintiffs submitted claims to “the Defendants” under those two policies

for business income losses allegedly sustained due to the COVID-19 pandemic; and that

defendant Erie IC breached those policies by wrongfully denying coverage for the

plaintiffs’ claims.

                The relevant policy language may be found in the accompanying Mura

Declaration and its exhibit.

                Identical to its original version, the amended complaint asserts two causes

of action: the first styled as one for “Breach of Contract and Declaratory Relief” and the

second alleging that defendants violated New York General Business Law § 349.

                As set forth below, the amended complaint fails to allege sufficient facts to

maintain a cause of action for breach of contract and/or declaratory relief related to the

                                                    1
           MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 7 of 35




subject coverage dispute. Moreover, the amended complaint fails to allege sufficient facts

to maintain a cause of action under General Business Law § 349. For these reasons, the

plaintiffs’ amended complaint must be dismissed as against the defendants in its entirety.


                                      LEGAL ARGUMENT

I.     LEGAL STANDARD

              As recently stated by this Court in Long v. Corning Inc., (No. 19-CV-6422-

FPG, 2020 WL 1467278 [W.D.N.Y. Mar. 26, 2020]):

              [a] party may move to dismiss a complaint for “failure to state
              a claim upon which relief can be granted.” Fed. R. Civ. P.
              12(b)(6). In reviewing such a motion, a court “must accept as
              true all of the factual allegations contained in the
              complaint,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572
              (2007), and “draw all reasonable inferences in Plaintiff’s
              favor.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.
              2011). To survive a motion to dismiss, a complaint must
              contain sufficient factual matter, accepted as true, to “state a
              claim to relief that is plausible on its face.” Twombly, 550 U.S.
              at 570. “A claim has facial plausibility when the plaintiff pleads
              factual content that allows the court to draw the reasonable
              inference that the defendant is liable for the misconduct
              alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
              application of this standard is ‘a context-specific task that
              requires the reviewing court to draw on its judicial experience
              and common sense.’ Id. at 679.

              The "plausibility standard" applicable to a Rule 12(b)(6) motion to dismiss "is

guided by `[t]wo working principles.'" Harris v. Mills, 572 F.3d 66, 71 (2d Cir.

2009) (citing Twombly, 550 U.S. at 544 (2007), and quoting Iqbal, 556 U.S. at 678). "First,

although ‘a court must accept as true all of the allegations contained in a complaint,’ that

‘tenet’ is inapplicable to legal conclusions,’ and ‘[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.’” Id. at 72


                                                  2
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 8 of 35




(quoting Iqbal, 556 U.S. at 678). “‘Second, only a complaint that states a plausible claim

for relief survives a motion to dismiss,’ and ‘[d]etermining whether a complaint states a

plausible claim for relief will… be a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. (quoting Iqbal, 556 U.S. at 679).

Unless the plaintiff pleads “enough facts to state a claim that is plausible on its face” so as

to “nudge[ ] their claims across the line from conceivable to plausible, [the] complaint must

be dismissed.” Twombly, 550 U.S. at 570.

              In ruling on a motion to dismiss pursuant to Rule 12(b)(6), “a court may

consider the complaint as well as ‘any written instrument attached to [the complaint] as an

exhibit or any statements or documents incorporated in it by reference.” Kalyanaram v.

American Ass'n of University Professors at New York Institute of Technology, Inc., 742

F.3d 42, 44 n. 1 (2d Cir. 2014) (quoting Yak v. Bank Brussels Lambert, 252 F.3d 127, 130

[2d Cir. 2001]). A court may also consider "matters of which judicial notice may be taken,

[and] documents either in plaintiff's possession or of which plaintiffs had knowledge and

relied on in bringing suit.'" Id. (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

[2d Cir. 2002]).

              As set forth below, the defendants respectfully submit that they have shown

on this motion that, even accepting as true all of the factual allegations contained in the

plaintiffs’ amended complaint and drawing all reasonable inferences in the plaintiffs’ favor,

the amended complaint does not contain sufficient factual matter to state a claim for relief

that is plausible on its face. As such, the plaintiffs’ amended complaint must be dismissed.

II.    PLAINTIFFS’ FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT AND
       DECLARATORY RELIEF FAILS TO STATE A CLAIM UPON WHICH RELIEF
       CAN BE GRANTED

                                                  3
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 9 of 35




              The plaintiff’s amended complaint sets forth a first cause of action styled as

“Breach of Contract and Declaratory Relief” (Exhibit A to Mura Declaration, ECF Doc. 9,

hereinafter “Amended Compl.” at ¶ 144).

              In short, the amended complaint alleges that the plaintiffs sustained

“physical loss of property, BI Losses, SL Losses, and damages as a result of a covered

cause of loss under” policies that EIG and Erie IC issued to the plaintiffs (Amended Compl.

¶ 146), that this alleged “covered cause of loss” resulted from “the Virus, CV-19, and/or

the CV Orders” (Amended Compl. ¶ 147), and that defendants have refused to pay for the

plaintiffs’ alleged “BI Losses, SL Losses, and damages” under the subject policies.

Amended Compl. ¶ 150.

              The plaintiffs characterize their claims under the policies as “BI Losses” –

“coverage for business interruption, the loss of business income, extended business

income, loss based on the actions of civil authorities to limit access to property, property

loss, extra expense loss, and dependent property loss” (Amended Compl. ¶ 5) and “SL

Losses” – “coverage for reimbursement of costs and expenses incurred as a result of

complying [with subsections b. and I. of YOUR DUTIES AFTER A LOSS].” Amended

Compl. ¶ 6.

              However, regardless of the section of the subject policies under which the

plaintiffs attempt to invoke coverage, the plaintiffs’ amended complaint acknowledges and

concedes that the subject policies only provide coverage if there has been “direct physical

loss” to property:

              Under “SECTION II – PERILS INSURED AGAINST” under
              the sub-heading “Covered Causes of Loss” of the Ultrapack

                                                  4
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 10 of 35




                Plus Commercial Property Coverage Part, the Policy provides
                that “[t]his policy insurers against direct physical ‘loss’, except
                ‘loss’ as excluded or limited in this policy.”

                Amended Compl. ¶ 29.

                Any claim for coverage under the subject policies, whether for coverages

that the plaintiffs have labeled “BI Losses” or “SL Losses,” first and foremost, require the

existence of “direct physical loss” to property.

                Further, the plaintiffs’ amended complaint acknowledges that EIG and Erie

IC denied payment of their claims because the plaintiffs did not sustain a “direct physical

loss”:

                By letter dated March 30, 2020, Defendants EIG and Erie IC
                issued a written coverage denial to Plaintiff Hutch, noting: “We
                regret to inform you that there is no coverage for your loss of
                income because there is no direct physical loss to your
                building or business personal property.” (Ex. D).

                Amended Compl. ¶ 123.

                By letter dated March 31, 2020, Defendants EIG and Erie IC
                issued a written coverage denial to Plaintiff Remington,
                noting: “We regret to inform you that there is no coverage for
                your loss of income because there is no direct physical loss
                to your building or business personal property.” (Ex. E).

                Amended Compl. ¶ 124.

                In response to this apparent recognition, the plaintiffs’ original and amended

complaints allege that mere exposure to or “presence of the Virus constitutes direct

physical loss and/or damage to property” (Amended Compl. ¶ 68) and the mere “presence

of the Virus and persons with CV-19 caused direct physical loss of or damage to the

covered property… as well as to property in the immediate area of such covered

property.” Amended Compl. ¶ 71.

                                                    5
           MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 11 of 35




              As such, whether the plaintiffs can maintain their breach of contract cause

of action is entirely dependent on two issues: (1) whether the amended complaint’s

allegation of the mere “presence of the Virus” or the mere “presence of the Virus and

persons with CV-19” on property suffices to allege the requisite direct physical loss or

damage to property for coverage to exist under the policies; and (2) whether the amended

complaint alleges that virus-caused direct physical loss or damage to property either

resulted directly in the partial or total interruption of plaintiffs’ businesses or caused a

dangerous physical condition that civil authority responded to by prohibiting access to

nearby property.

              Notably, the plaintiffs’ amended complaint does not allege any direct

physical loss or damage to property other than the alleged “presence of the Virus” on

property. In effect, the amended complaint alleges that the presence of something within

property equates with the loss or damage of that property. The amended complaint does

not allege that plaintiffs’ property or anyone else’s property actually sustained a

deleterious, damaging or destructive change to property from the novel coronavirus. As

such, where the presence of a virus within or on property does not, in and of itself, qualify

as a direct physical loss or damage, as a matter of law, the plaintiffs have failed to allege

facts sufficient to maintain their breach of contract cause of action.

              The amended complaint also fails to allege that virus-caused direct physical

loss or damage to property either resulted directly in the partial or total interruption of

plaintiffs’ businesses or caused a dangerous physical condition that civil authority

responded to by prohibiting access to nearby property. For this additional but separate



                                                  6
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 12 of 35




reason, the amended complaint fails to state a valid claim for income protection coverage

under the subject insurance policies.

      A.        Plaintiffs’ Amended Complaint Fails to Plausibly Allege the Direct Physical
                Loss or Damage Necessary to State a Claim for Business-Income or Extra-
                Expense Coverage

                Under the policies’ Insuring Agreement, Erie IC need only “pay for direct

physical “loss” of or damage to Covered Property at the premises described in the

‘Declarations’ caused by or resulting from a peril insured against.” ECF Doc. 9-1, at 10

and 13, and Doc. 9-2, at 16 and 19 (emphasis added). Under the Perils Insured Against

Clause, in turn, a “peril insured against” means “direct physical ‘loss’ unless the loss is

excluded or limited.” Id. at 13 and 19 (emphasis added). Read together, as they must be,

these policy terms and provisions emphasize a threshold requirement for direct physical

damage to property at the insured premises. Plaintiffs’ amended complaint fails to plead

any facts describing any direct physical loss or damage to property and hence the

amended complaint fails to state a claim.

                As recently stated by this Court in Satispie, LLC v. Travelers Prop. Cas. Co.

of Am., No 6:17-CV-06234 EAW, 2020 WL 1445874 (W.D.N.Y. Mar. 25, 2020):

                It is well established under New York law that a policyholder
                bears the burden of showing that the insurance contract
                covers the loss. Morgan Stanley Group, Inc. v. New England
                Ins. Co., 225 F.3d 270, 276 (2d Cir. 2000). This is true even
                for “all-risk” policies—“labeling the policy as ‘all-risk’ does not
                relieve the insured of its initial burden of demonstrating a
                covered loss under the terms of the policy.” Roundabout
                Theatre Co. v. Cont'l Cas. Co., 302 A.D.2d 1, 6, 751 N.Y.S.2d
                4 (1st Dept. 2002). Under New York law, the phrase “risks
                of direct physical loss” has been interpreted to mean
                “some form of actual, physical damage” to the insured
                property. Newman Myers Kreines Gross Harris, P.C. v. Great


                                                    7
           MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 13 of 35




              N. Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014)
              (emphasis added).

              District Judge Elizabeth A. Wolford recognized in Satispie that when a

commercial property insurance policy requires an insured to prove a “direct physical loss”

in order to recover under the policy, this means that the insured must allege and show

“some form of actual, physical damage” to property. The Satispie court relied on previous

New York state and federal court decisions, which uniformly hold that when the phrase

“direct physical loss” is used in a policy such as the plaintiffs’ in this case, the insured

must allege and prove that some actual, physical damage occurred to property.

              For example, in Roundabout Theatre Co. v. Cont'l Cas. Co., 302 A.D.2d 1,

7 (1st Dept. 2002), the New York appellate court held that:

              the only conclusion that can be drawn is that the business
              interruption coverage is limited to losses involving physical
              damage to the insured's property (see Howard Stores Corp.
              v. Foremost Ins. Co., 82 A.D.2d 398, 401, 441 N.Y.S.2d
              674, affd. for reasons stated 56 N.Y.2d 991, 453 N.Y.S.2d
              682, 439 N.E.2d 397 [no coverage under terms of policy for
              business interruption loss at two stores where no physical
              damage occurred]; Harry's Cadillac–Pontiac–GMC Truck Co.,
              Inc. v. Motors Ins. Corp., 126 N.C.App. 698, 486 S.E.2d 249
              [Ct.App.N.C.1997] [no business interruption coverage where
              no “direct physical loss” to premises under terms of policy;
              loss occurred due to inaccessibility of plaintiff's dealership due
              to snowstorm][.]

              Similarly, in Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co.,

17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014), the court held that:

              The critical policy language here—“direct physical loss or
              damage”—similarly, and unambiguously, requires some form
              of actual, physical damage to the insured premises to trigger
              loss of business income and extra expense coverage.
              Newman Myers simply cannot show any such loss or damage
              to the 40 Wall Street Building as a result of either (1) its

                                                  8
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 14 of 35




              inability to access its office from October 29 to November 3,
              2012, or (2) Con Ed's decision to shut off the power to the
              Bowling Green network. The words “direct” and “physical,”
              which modify the phrase “loss or damage,” ordinarily connote
              actual, demonstrable harm of some form to the premises
              itself, rather than forced closure of the premises for reasons
              exogenous to the premises themselves, or the adverse
              business consequences that flow from such closure.

              Notably, as stated in Newman, the court clarified that not only must there

be some form of “actual, physical” damage to property, but it must be “actual,

demonstrable harm of some form to the premises itself” rather than the “forced closure of

the premises for reasons exogenous to the premises themselves[.]”

              As stated above, the plaintiffs have seemingly taken the position that the

mere “presence of the Virus and persons with CV-19” on property was, in and of itself,

“actual, physical damage” to property. Amended Compl. ¶ 71. The amended complaint

alleges nothing more than that “Plaintiffs’ Premises, personal property, and dependent

property: (a) were exposed to the Virus, (b) had the Virus or persons with CV-19 present

at their respective locations, and/or (c) could no longer be used or operated due to orders

of civil authorities issued in response to the Virus and CV-19.” Amended Compl. ¶ 63.

              However, such allegations, even if accepted as true, do not contain

sufficient factual matter to state a facially plausible claim for coverage under the subject

policies, where the policies require “direct physical loss” to property. The mere alleged

presence of a virus on property or alleged exposure of that property to a virus does not

qualify as damage caused by “direct physical loss or damage” to that property as that

term has been interpreted by the New York state and federal courts, as set forth above.




                                                  9
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 15 of 35




                Significantly, several United States District Courts have already found that

the alleged presence of the novel coronavirus on property does not, in and of itself,

constitute direct physical loss or damage to property sufficient to trigger business

interruption insurance.

                On May 14, 2020, United States District Court Judge Valerie E. Caproni

heard oral argument on plaintiff’s application by order to show cause for a preliminary

injunction in Social Life Magazine, Inc., v. Sentinel Insurance Company Limited (20 Civ.

3311 [VEC] [SDNY]), another business interruption loss case stemming from the COVID-

19 pandemic. The plaintiff-insured in that case sought coverage for business income

losses it allegedly sustained due to the government-ordered March 2020 closure of its

printing business. At the conclusion of that oral argument, Judge Caproni denied plaintiff’s

application for a preliminary injunction, finding, in effect, there to be no likelihood of

success of the plaintiff’s coverage claim. The oral argument was transcribed and is

attached hereto for this Court’s reference as Exhibit A (Civ. No. 1:20-cv-03311 ECF Doc.

26-1).

                The oral argument of that application included these exchanges between

Judge Caproni and Social Life Magazine’s counsel, Mr. Fischbarg:

                       THE COURT: Let me ask you something. First off, I
                want to start with basics. Do you agree that New York law
                applies?
                       MR. FISCHBARG: Yes.
                       THE COURT: All right. So the -- is it the Roundabout
                Theatre case?
                       MS. GORDON: Yes, your Honor.
                       THE COURT: First Department case?
                       MS. GORDON: Yes, your Honor. This is Ms. Gordon
                on behalf of Sentinel.


                                                   10
           MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 16 of 35




              THE COURT: Thank you. Mr. Fischbarg, it would
       seem to me that the Roundabout case is a real problem for
       your position. Would you like to explain to me why it doesn't
       preclude your claim?
              MR. FISCHBARG: Yes. That case applies to off-site
       property damage rendering the premises at issue
       inaccessible. So in this case, you don't have off-site property
       damage. You have on-site property damage.
              THE COURT: What is the damage? There is no
       damage to your property.
              MR. FISCHBARG: Well, the virus exists everywhere.
              THE COURT: It damages lungs. It doesn't damage
       printing presses (Exhibit A, at 4-5).

                                         * * * * *

              MR. FISCHBARG: Mold spores, bacteria, virus, all
       those are physical items which damage whatever they are on,
       whatever they land on. And in this case, the virus, when it
       lands on something and you touch it, you could die from it. So
       --
              THE COURT: That damages you. It doesn't damage
       the property (Exhibit A, at 6).

                                         * * * * *

             THE COURT: But it's not. This is different. The virus is
       not specifically in your property that is causing damage. It is
       everywhere. The Legionnaire example is very different.
       Because it's not like Legionnaire is running rampant
       throughout the city, and therefore your office building can get
       closed. It is that the Legionnaire bacteria is in that building
       causing –

               MR. FISCHBARG: Yes.

               THE COURT: -- that building to be shut down.

                MR. FISCHBARG: Yes. Yes.           So this virus is
       everywhere, including this office in particular, this office. In
       other words, they just did a random survey of people going
       into a grocery store in New York, and 20 percent tested
       positive. So, Judge, that's just a one-sample test. So if the
       infection rate in New York City is 20 percent, then the virus is
       literally everywhere. So if it –

                                          11
  MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                          (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 17 of 35




                       THE COURT: That's what --

                       MR. FISCHBARG: -- is --

                      THE COURT: That is what has caused the damage is
               that the governor has said you need to stay home. It is not that
               there is any particular damage to your specific property.

                       MR. FISCHBARG: Well, okay, that's –

                     THE COURT: You may not even have the virus in your
               property (Exhibit A, at 7-8).

               The court further discussed the distinction between cases where some

actual, physical damage occurred to property and the Social Life Magazine case where:

               …there is nothing equivalent here. [The plaintiff] can go to his
               premises. There is no ammonia or mold or anything in the air
               that's not going to allow him on to the property. In fact, the
               governor's orders explicitly allow him to go to the property
               and get his mail or do routine business functions. The only
               rule is that he has to stay six feet apart from other people.
               So those cases are entirely distinguishable. Exhibit A, at 12,
               lines 4-11.

               In denying plaintiff’s application for a preliminary injunction, Judge Caproni

stated:

               I feel bad for your client. I feel bad for every small business
               that is having difficulties during this period of time. But New
               York law is clear that this kind of business interruption
               needs some damage to the property to prohibit you from
               going. You get an A for effort, you get a gold star for creativity,
               but this is just not what's covered under these insurance
               policies.
               So I will have a more complete order later, but your
               motion for preliminary injunction is going to be denied.

               Exhibit A, at 15, lines 1-18 (emphasis added).




                                                  12
          MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                  (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 18 of 35




                 Before Judge Caproni could issue her written decision and order, however,

on May 22, the court signed plaintiff’s voluntary dismissal of its action. Civ. No. 1:20-cv-

03311 ECF Doc. 30.

                 As stated by Judge Caproni, “New York law is clear that this kind of business

interruption” – meaning coverage that requires direct physical loss – “needs some

damage to the property” and allegations that “the virus is everywhere” is “just not what’s

covered under these insurance policies.”1

                 There is no meaningful distinction between the Social Life Magazine case

and the present case. The plaintiff in this matter seeks coverage under various provisions

of the subject policies, all of which require “direct physical loss” to property, either the

plaintiffs’ property, or property of others within one mile of the plaintiffs’ premises. Similar

to the plaintiff in Social Life Magazine, the plaintiffs herein have failed to allege facts that

fall within coverage by failing to allege damage caused by direct physical loss to property.

                 As recognized by Judge Caproni, the mere presence of the novel

coronavirus in an area does not constitute actual, direct physical loss or damage to

property within the meaning of a commercial insurance policy’s business interruption



        1          Indeed, even if the complaint in this matter alleged that the virus was actually on surfaces
within Plaintiffs’ premises rather than only alleging “exposure” or “presence” of the virus to property, it would
not state a plausible claim for relief for the additional reason that viral particles can easily be cleaned from
the property with Clorox wipes or other ordinary household cleaning products. Numerous courts have held—
just as in Social Life Magazine—that invisible substances that harm people but can be cleaned off surfaces
do not cause physical injury. Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x. 569 (6th Cir. 2012)
(requirement of “direct physical loss or damage” not met where presence of bacteria in air conditioning
system did not cause tangible damage to insured premises”); Mastellone v. Lightning Rod Mut. Ins. Co., 884
N.E.2d 1130 (Ohio Ct. App. 2008) (holding that the insurance policy’s requirement of “physical injury”
required harm to the insured house that “adversely affect[ed] the structural integrity of the house” and that,
therefore, the insurance policy did not afford coverage for mold staining that did not affect the structure of
house). See also Mama Jo’s, Inc. v. Sparta Ins. Co., 1:17-cv-23362-KMM, 2020 WL 4782369 at *8 (11th Cir.
August 11, 2020) (restaurant that merely needed to be cleaned and painted did not suffer “a ‘loss’ which is
both ‘direct’ and ‘physical’”).
                                                      13
            MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                    (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 19 of 35




coverage. Under the above-discussed New York case law, the amended complaint’s

general allegations that the virus which causes COVID-19 existed somewhere on

property at the time the state ordered restaurants to close does not amount to an

allegation of direct physical loss or damage to property.

              Similarly, on August 13, 2020, Senior United States District Court Judge

David Alan Ezra, granted the defendant insurer’s Rule 12(b)(6) motion to dismiss the

plaintiffs’ complaint in Diesel Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-

DAE (W.D. Texas, August 13, 2020). A copy of the court’s Order Granting Defendant’s

Motion to Dismiss is attached hereto for this Court’s convenience as Exhibit B.

              On its motion and with respect to the issues of direct physical loss, State

Farm asserted that the plaintiffs failed to “properly plead direct physical loss to the

Properties as Plaintiffs argue that the Orders are the reason for the business interruption

claim and fail to show that the Properties have been tangibly “damaged” per se” (Exhibit

B, p. 11).

              After noting that “the Policies [at issue in that action] are explicit that there

has to be an accidental, direct physical loss to the property in question” and agreeing

“with Plaintiffs that some courts have found physical loss even without tangible

destruction to the covered property” (Exhibit B, pp. 12-13), Judge Ezra held:

              Even so, the Court finds that the line of cases requiring
              tangible injury to property are more persuasive here and that
              the other cases are distinguishable. See Dickie Brennan &
              Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir. 2011)
              (affirming summary judgment and holding that there was no
              coverage under the civil authority provision of the policy as
              plaintiffs “failed to demonstrate a nexus between any prior
              property damage and the evacuation order” when the city
              issued a mandatory evacuation order prior to the arrival of a

                                                 14
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 20 of 35




              hurricane and plaintiffs allegedly suffered business
              interruption losses); United Air Lines, Inc. v. Ins. Co. of State
              of PA, 439 F.3d 128, 134 (2d Cir. 2006) (determining that
              United could not show that its lost earnings resulted from
              physical damage to its property or from physical damage to
              an adjacent property when the government shut down the
              airport after the 9/11 terrorist attacks). For instance, unlike
              Essex Ins. Co., COVID-19 does not produce a noxious odor
              that makes a business uninhabitable. It appears that within
              our Circuit, the loss needs to have been a “distinct,
              demonstrable physical alteration of the property.” Hartford Ins.
              Co. of Midwest v. Mississippi Valley Gas Co., 181 F. App’x
              465, 470 (5th Cir. 2006) (“The requirement that the loss be
              “physical,” given the ordinary definition of that term is widely
              held to exclude alleged losses that are intangible or
              incorporeal, and, thereby, to preclude any claim against the
              property insurer when the insured merely suffers a detrimental
              economic impact unaccompanied by a distinct, demonstrable,
              physical alteration of the property.” (citation omitted)); see
              also Ross v. Hartford Lloyd Ins. Co., 2019 WL 2929761, at *6–
              7 (N.D. Tex. July 4, 2019) (“direct physical loss” requires “a
              distinct, demonstrable, physical alteration of the property”
              (citing 10A Couch on Ins. § 148:46 (3d ed. 2010)).) Thus, the
              Court finds that Plaintiffs fail to plead a direct physical loss.

Exhibit B, pp. 13-15.

              Further, two state courts outside of New York have also considered

business interruption insurance in the context of the COVID-19 pandemic and have, like

Social Life and Diesel Barbershop, ruled in favor of insurers on this issue.

              In Gavrilides Mgmt. Co. v. Michigan Ins. Co., No. 20-258-CB (Michigan Cir.

Court., July 1, 2020), the court held that an insured’s alleged business income losses

stemming from Michigan’s executive closure orders were not covered where “direct

physical loss of or damage to property” was, as in this case, a prerequisite for lost income

and extra expense coverage. The court held that the phrase “direct physical loss of or

damage to property” required “something with material existence. Something that is


                                                 15
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 21 of 35




tangible. Something … that alters the physical integrity of the property.” Transcript

attached      hereto     as     Exhibit      C,    at    18-19;      Zoom      hearing      video   at

https://www.youtube.com/watch?v=Dsy4pA5NoPw. The court held that the novel

coronavirus did not cause physical damage to the insured’s property, and, therefore, did

not cause the “direct physical loss of or damage to property” that was necessary to trigger

coverage. See Id. at 18-20, 23.

                Similarly, in Rose’s 1, LLC v. Erie Insurance Exchange, Civil Case No. 2020

CA 002323 B, 2020 WL 4589206 (D. C. Super. Ct., decided August 6, 2020), the court

held that an insured’s alleged business income losses stemming from Washington D.C.’s

executive orders were not covered where “direct physical loss” was, as in this case, a

prerequisite for coverage. That court, citing New York case law, including Roundabout

Theatre Co., supra, and Newman Myers, supra, held that the term “‘direct loss’ implies

some form of direct physical change to the insured property” and that there was “no ‘direct

physical loss’ to Plaintiffs.” See, Order attached hereto as Exhibit D at page 9.

                Even when read in the light most favorable to the plaintiffs and accepting

without conceding all allegations as true, plaintiffs’ amended complaint alleges nothing

more than the mere “presence” of the Virus on property (Compl., ¶ 71) and a

governmental closure of plaintiffs’ businesses to prevent the spread of a virus (Compl.,

¶ 63). Even if taken as true, these allegations do not establish, under New York law, that

plaintiffs could be entitled to coverage under the subject policies. Having failed to allege

that the novel coronavirus itself caused direct physical loss by physically damaging

property, plaintiffs’ complaint fails to state a claim for any of the coverages under the

subject policies, all of which require direct physical loss, and must be dismissed.

                                                   16
           MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 22 of 35




       B.        Plaintiffs’ Amended Complaint Fails to Allege That Physical Damage or
                 Physical Loss Caused Its Alleged Damages, Alleging Only That Executive
                 Orders Caused Its Alleged Damages

                 Plaintiffs also fail to state a claim for breach of contract because, under the

subject policies, coverage only exists where the loss “results” from or is “caused by” a

peril insured against. This is clear in the “Insuring Agreement” (Mura Declaration, ¶ 15)

as well as the “Income Protection Coverage”, “Extra Expense Coverage” and “Civil

Authority” coverage sections in “Coverage 3.” Mura Declaration, ¶ 16. Because the

plaintiffs have admitted that their losses were caused by executive orders, and not directly

by any damage to property, the plaintiffs have pleaded themselves out of coverage.

                 Although the amended complaint in effect alleges that the mere presence

of the virus on property constitutes direct physical loss or damage (and, as explained

above, it is not), it alleges that plaintiffs’ premises and property in the immediate area of

plaintiffs’ premises “could no longer be used or operated due to orders of civil

authorities issued in response to the Virus and CV-19.” Amended Compl. ¶¶ 63 and 64,

emphasis added.

                 In other words, the amended complaint does not allege that the presence

of the virus or people with the virus on property caused their alleged losses or damages,

but that the orders of civil authorities are what caused their alleged losses or damages.

The amended complaint makes this clear when it, again, alleges that the “presence of the

Virus” and “persons with CV-19” caused “civil authorities throughout New York to issue

orders requiring the suspension of business and/or commercial property, including the

property of Plaintiffs and other Class members as well as property in the immediate are

of such covered property.” Amended Compl. ¶ 72.

                                                    17
            MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                    (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 23 of 35




              The amended complaint does not allege that the plaintiffs’ damages

resulted from or were caused by direct physical loss or damage to plaintiffs’ property or

nearby property. It alleges that the plaintiffs’ damages were caused by civil authorities in

New York ordering the properties to close. The plaintiffs’ amended complaint does not

set forth any connection, let alone a plausible one, that any possible virus on its premises

caused its purported loss. The plaintiffs squarely blame that loss on the executive orders.

              Several recent cases arising out of the COVID-19 pandemic and involving

substantially similar policy language have dismissed complaints on the basis that

insureds failed to state claim where they pled only that their losses were caused by

executive orders and not physical damage to property.

              For example, in 10E, LLC v. Travelers Indemnity Co. of Connecticut, No.

2:20-cv-04418-SVW-AS (C.D. Cal. August 28, 2020) (Order Granting Defendant’s Motion

to Dismiss attached hereto as Exhibit E), the District Court held that where, as here, the

policy required “direct physical loss of or damage to property” the insured failed to state

a claim by failing to allege that something other than executive orders are what caused

the insured’s alleged business interruption losses:

              Plaintiff’s [First Amended Complaint] appears to suggest that
              Plaintiff’s business hardships resulted from the physical action
              of the novel coronavirus itself, which “infects and stays on
              surfaces of objects or materials … for up to twenty-eight
              days.” Id. at 4. However, Plaintiff does not allege that the virus
              “infect[ed]” or “stay[ed] on surfaces of” its insured property.
              Whatever physical alteration the virus may cause to property
              in general, nothing in the FAC plausibly supports an inference
              that the virus physically altered Plaintiff’s property, however
              much the public health response to the virus may have
              affected business conditions for Plaintiff’s restaurant. Even if
              Plaintiff could somehow recover for physical loss or damage
              to other property, such loss or damage could hardly qualify as

                                                 18
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 24 of 35




              “direct.” See MRI Healthcare Ctr., 187 Cal. App. 4th at 779
              (internal citation and quotation marks omitted) (“[D]irect
              means [w]ithout intervening persons, conditions, or agencies;
              immediate.”).

Exhibit E, page 7 of 9.

              Likewise, in Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-Civ-

Williams/Torres (S.D. Fla. Aug. 26. 2020) (Report and Recommendation, attached hereto

as Exhibit F), Magistrate Judge Torres concluded that where, as here, the policy required

“direct physical loss of or damage to property” the insured’s claim would be dismissed

because its business was impacted by executive orders and plaintiff did not allege that

its business was curtailed due to the coronavirus being on the premises:

              Plaintiff still fails to state a claim because – even under an
              expanded definition – there are no allegations that the
              restaurant was uninhabitable or substantially unusable.
              Plaintiff only alleges that the government forced it to close its
              indoor dining to contain the spread of COVID-19. The
              government permitted Plaintiff to continue its takeout and
              delivery services. While Plaintiff never makes clear whether it
              undertook either of these options, the government never
              made the restaurant uninhabitable or substantially unusable.
              Therefore, under no definition of “direct physical loss or
              damage” has Plaintiff stated a claim where coverage exists
              under this insurance policy.

Exhibit F, page 21.

              Even were this Court to accept plaintiffs’ argument that the mere presence

of a virus on property physically damages such property, plaintiffs’ amended complaint

fails to allege that such virus-caused damages are what caused its restaurants to close.

Rather, the amended complaint alleges that plaintiffs’ premises and property in the

immediate area of plaintiffs’ premises “could no longer be used or operated due to orders

of civil authorities issued in response to the Virus and CV-19.” (Emphasis added.) For

                                                 19
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 25 of 35




this additional but separate reason, plaintiffs’ amended complaint fails to state a valid

claim for breach of contract.

       C.        Plaintiffs’ Amended Complaint Fails to Plausibly Allege Coverage Under the
                 Policies’ Civil Authority Provision

                 Plaintiffs also fail to state a claim that Erie IC breached the policies by

denying its claim for coverage under the policies’ Civil Authority additional Income

Protection coverage. That coverage unambiguously requires that:

                         1.      a peril insured against caused direct physical loss of or

       damage to property other than property on the insured’s premises;

                         2.      a civil authority took action to prohibit access to the area

       immediately surrounding the damaged property as a result of the damage;

                         3.      the civil authority’s action was taken in response to dangerous

       physical conditions resulting from the damaged property or the continuation of the

       peril insured against that caused the damage, or the action was taken to enable a

       civil authority unimpeded access to the damaged property;

                         4.      the insured’s premises were within the area immediately

       surrounding the damaged property to which the civil authority prohibited access;

       and

                         5.      the insured suffered a loss of income, rental income, or extra

       expenses caused by the action of a civil authority that prohibited access to the

       insured’s premises.

ECF Doc. 9-1 at 13 and ECF Doc. 9-2 at 19. Plaintiff’s amended complaint fails to plead

any of these elements, let alone all of them.


                                                    20
            MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                    (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 26 of 35




              To begin with, the allegations in the amended complaint do not satisfy the

Civil Authority coverage’s requirement of direct physical loss of or damage to property

other than property on the insured’s premises. Not only do plaintiffs fail to identify any

other property (and certainly none that was damaged), but the only “damage” complained

of is the supposed general presence of the novel coronavirus in New York state, and that

is not, as explained above, physical damage. Nor has Plaintiff alleged that any civil

authority has taken action so as to have “unimpeded access” to physically damaged (but

as of yet unidentified) nearby property.

              Moreover, the executive orders upon which plaintiffs rely did not prohibit all

access to the Premises, as is required to trigger Civil Authority coverage. See, 54th Street

Ltd. Partners, L.P. v. Fidelity & Guar. Ins. Co., 306 A.D.2d 67 (1st Dept. 2003) (holding

that, although a civil authority diverted vehicular and pedestrian traffic, the insurance

policy’s civil authority coverage was not triggered where the civil authority did not deny

access to the restaurant). While the Executive Orders required non-essential employers

to “reduce[] all non-essential businesses’ workers by 100% effective at 8:00 p.m. on

March 22 2020” (Amended Compl. ¶ 46.d.), they did not proscribe the business owners,

vendors, or delivery personnel, among others, from accessing the property. Access to the

property was not, therefore, totally prohibited, let alone from a dangerous physical

condition at a nearby property.

              What’s more, the law requires a causal connection between the alleged

property damage on a nearby property and the civil authority’s action, and is not satisfied

where the civil authority acts not in response to property damage, but merely to prevent

some future loss. See, United Airlines, Inc. v. Ins. Co., 385 F.Supp.2d 343, 353 (S.D.N.Y.

                                                 21
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 27 of 35




2005), aff’d 439 F.3d 128 (2d Cir. 2006) (holding that civil authority coverage did not exist

where the decision to halt operations at Ronald Reagan Washington National Airport in

response to the 9/11 attacks was a response to fears of future attacks, and not damage

to insured property); Cleland Simpson Co. v. Firemen’s Ins. Co. of Newark, 392 Pa. 67

(1958) (no civil authority coverage where the Mayor of Scranton declared a state of

emergency and shut down businesses to avoid a fire after a storm cut off the city’s water

supply, because businesses were closed due to the fear of damage, and not actual

damage necessary to trigger coverage).

              The Civil Authority coverage of plaintiffs’ policies confirms this need for a

causal nexus by stating that the action by the civil authority must be “taken in response

to dangerous physical conditions resulting from the damage or continuation of the peril

insured against that caused the damage” or to “enable a civil authority to have unimpeded

access to the damaged property.” ECF Doc. 9-1 at 13; ECF Doc. 9-2 at 19. However, the

Executive Orders were on their face designed to prevent the community contact

transmissions of COVID-19. The Orders were not, plainly, issued in response to any

physical damage but to prevent future person-to-person spread of the virus, which is far

different from the “peril” insured against and is not a “dangerous physical condition” in

any event.

              Having failed to allege that a civil authority prohibited access to the plaintiffs’

restaurants because there were dangerous physical conditions resulting from past or

continuing damage from direct physical loss to the nearby property or that a civil authority

took its action to have unimpeded access to the damaged property, plaintiffs’ amended

complaint must be dismissed.

                                                 22
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
       Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 28 of 35




III.   PLAINTIFFS’ SECOND CAUSE OF ACTION UNDER NEW YORK GENERAL
       BUSINESS LAW § 349 FAILS TO STATE A CLAIM UPON WHICH RELIEF
       CAN BE GRANTED

              The plaintiffs’ second cause of action alleges that the defendants violated

New York General Business Law § 349, which makes unlawful “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any

service in this state….” Amended Compl. ¶ 162.

              As recognized by this Court, to state a claim for relief under New York

General Business Law § 349, a plaintiff must demonstrate “(1) acts or practices that are

consumer-oriented; (2) that such acts or practices are deceptive or misleading in a

material way; and (3) that [the] plaintiff has been injured by reason of those acts.” Kraatz

v. USAA Cas. Ins. Co., No. 16-CV-00103-FPG, 2017 WL 876187 at 8 (W.D.N.Y. Mar. 6,

2017), citing Bartlett v. Nationwide Mut. Fire Ins. Co., No. 12-CV-435, 2013 WL 623497,

at *2 (W.D.N.Y. Feb. 19, 2013).

              “In determining whether an act or practice is consumer-oriented, courts

consider three factors: (1) the amount of money at stake, (2) the nature of the contract,

and (3) the relative level of sophistication of the parties.” Kraatz, supra 2017 WL 876187

at 8, citing Interested Underwriters at Lloyd’s of London Subscribing to Policy #

9913610118 v. Church Loans & Invs. Trust, 432 F. Supp. 2d 330 (S.D.N.Y. 2006)

              “In considering those factors, “[c]ourts almost uniformly find that disputes

between policy holders and insurance companies concerning the scope of coverage are

nothing more than private[,] contractual disputes that lack the consumer impact necessary

to state a claim.” Kraatz, 2017 WL 876187 at 8, citing Bartlett, 2013 WL 623497 at 3.


                                                 23
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 29 of 35




              For example, in Kraatz, 2017 WL 876187 at 9, this Court found that:

              Plaintiff alleges“[u]pon information and belief,” that Defendant
              “does and will continue to make on-the-spot coverage
              determinations over the phone without fully and fairly
              investigating claims” and “may and likely will continue to...
              omit required information from its correspondence with its
              members and policy holders.”

              To sufficiently plead a consumer-oriented act or practice, a
              plaintiff must provide factual allegations with some specificity.
              Bartlett, 2013 WL 623497 at 4. Indeed, “conclusory
              allegations, even of the existence of a claim settlement policy
              designed to deceive the public, are not sufficient to state a
              claim under § 349 in the absence of factual allegations in
              support thereof.” Id.

              Allegations made “upon information and belief” are not
              enough. Id. For that reason, Plaintiff has not sufficiently
              demonstrated a consumer-oriented act or practice.
              Accordingly, Plaintiff’s § 349 claim is dismissed.

              The Kraatz decision cites heavily to Bartlett v. Nationwide Mut. Fire Ins. Co.,

(2013 WL 623497 at 4 [W.D.N.Y. Feb. 19, 2013]), which held that:

              [plaintiffs] allege only defendant [insurance company’s] use of
              standard policy language with conclusory allegations based
              upon “information and belief.” The plausibility requirement that
              applies in federal court “is not akin to a ‘probability
              requirement,’ but asks for more than a sheer possibility that a
              defendant has acted unlawfully.” (citation omitted) Plaintiffs
              second claim alleging a violation of New York General
              Business Law § 349 therefore fails to state a claim for which
              relief can be granted and is dismissed without prejudice
              pursuant to Fed.R.Civ.P. 12(b)(6).

              In a more recent example, in H&H Envtl. Sys., Inc. v. Evanston Ins. Co., (No.

6:18-CV-06315 EAW, 2019 WL 1129434 at 9 [W.D.N.Y. Mar. 12, 2019]), this Court again

held it was appropriate to dismiss GBL § 349 claims under Rule 12(b)(6) where the plaintiff

alleged only a coverage dispute with its insurer:


                                                 24
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 30 of 35




              Even construing the Complaint liberally, Plaintiff has failed to
              allege that Defendants' conduct was consumer-oriented
              because Plaintiff has not alleged facts that demonstrate
              Defendants' conduct affects other consumers. Plaintiff makes
              the following conclusory allegation: “Upon information and
              belief, when confronted with a policyholder’s significant loss
              claim, Defendants regularly and routinely engage in the
              practice of avoiding or inordinately delaying the settlement of
              the claim[.]”

              The Complaint does not allege any facts in support of this
              contention, such as naming another insured who was subject
              to Defendants' alleged conduct. The absence of such factual
              allegations is fatal to Plaintiff’s GBL § 349 claim. “Indeed, any
              other conclusion would effectively permit a plaintiff to convert
              almost any garden variety breach of contract cause of action
              into a violation of section 349.” MaGee v. Paul Revere Life
              Ins. Co., 954 F. Supp. 582, 586 (E.D.N.Y. 1997).

              Converting a “garden variety breach of contract cause of action into a

violation of GBL § 349” is precisely what the plaintiffs have attempted to do in this lawsuit.

              The plaintiffs’ GBL § 349 claim is premised almost exclusively on Erie’s “DFS

Response” – the letter Erie Insurance prepared and issued in response to the March 10,

2020 directive of the New York Department of Financial Services, entitled “CALL FOR

SPECIAL REPORT PURSUANT TO SECTION 308, NEW YORK INSURANCE LAW:

BUSINESS INTERRUPTION AND RELATED COVERAGE WRITTEN IN NEW YORK.”

Amended Compl. ¶¶ 111 and 113 and Exhibits G and H thereto.

              The amended complaint alleges that Erie’s “DFS Response” is “inaccurate

and misleading” (Amended Compl. ¶ 164), going on to quote the portion of the letter stating

that “coverage considerations depend on the particular facts and circumstances

presented, as well as policy provisions and individual coverages that may be part of your

policy.” Amended Compl. ¶ 165. The amended complaint then alleges that the defendants


                                                 25
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 31 of 35




did not abide by this statement because they did not make a coverage determination

based “on the particular facts and circumstances presented.” Amended Compl. ¶ 166-169.

              This is a quintessential example of allegations that amount to nothing more

than a “garden variety” coverage dispute “between policy holders and insurance

companies concerning the scope of coverage,” which the courts above held are “nothing

more than private[,] contractual disputes that lack the consumer impact necessary to state

a claim” under GBL § 349.

              Further, although the amended complaint alleges that “defendants’

instructions to insurance agents and representatives that the coverages under its policies

do not apply in the case of a virus” were “inaccurate or misleading” (Amended Compl. ¶

170), the amended complaint fails to allege any such deceptive instructions in that letter.

              In fact, nothing in the letter that plaintiffs attach as Exhibit H to their amended

complaint states anything about the defendants taking the position that “coverages under

its [sic] policies do not apply in the case of a virus[.]” The letter merely quotes coverage

sections and states, for example, that coverage will not apply “unless there is a direct

physical ‘loss’ of or damage to Covered Property” or that coverage is not provided “when

the facts and circumstances do not meet these requirements.” Amended Compl. Exhibit

H.

              It is unclear what could possibly be construed as “inaccurate or misleading,”

let alone “deceptive,” in a letter that merely quotes coverage provisions from insurance

policies and explains that the coverage will not apply where the claims do not meet the

requirements of the coverage provisions. Regardless, the amended complaint goes on to

allege, without any factual specificity or basis, that these alleged “inaccurate and

                                                 26
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 32 of 35




misleading statements were relied on by policyholders and induced them to refrain from

filing claims with Defendants.” Amended Compl. ¶ 171.

              The amended complaint’s entire second cause of action is conclusory,

speculative and alleges no specific facts. Moreover, it is false, even taking the allegations

of the plaintiffs’ own amended complaint at face value, as clearly the plaintiffs themselves

were not “induced to refrain from filing a claim” with the defendants because they did file

such claims, which form the basis of this suit. Amended Compl. ¶ 103.

              The plaintiffs’ amended complaint           further alleges that the defendants’

“failure to reasonably investigate the BI and SL Losses as well as their refusal to pay

insurance benefits through the present has, at the least, been in reckless and/or grossly

negligent disregard of their obligations under each Policy issued to Plaintiffs and other

Class members” Amended Compl. ¶ 172. It is unclear how such an allegation is even

relevant to GBL § 349 as it alleges no consumer-oriented activity or deceptive practice.

              The amended complaint further alleges, in conclusory fashion, that the

defendants’ “actions are consumer oriented [sic] inasmuch as the Policy consists of

standard policy forms created, maintained, and issued by Defendants as a group.”

Amended Compl. ¶ 173. This is precisely the sort of allegation that this Court has

repeatedly held is insufficient to allege consumer-oriented conduct. As stated above in

Kraatz and Bartlett, “conclusory allegations, even of the existence of a claim settlement

policy designed to deceive the public, are not sufficient to state a claim under § 349 in the

absence of factual allegations in support thereof.”

              All of the plaintiffs’ remaining allegations with respect to GBL § 349 are only

conclusory and are the exact type of allegation (inadequate “coverage determinations,” a

                                                 27
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 33 of 35




failure to “fully and fairly investigate claims,” “omitting required information from its

correspondence with its members and policy holders”) that this Court has explicitly held

are insufficient to establish conduct that is consumer-oriented.

              For example, the amended complaint makes only conclusory allegations

regarding the content of Erie’s “disclaimer letter” and the DFS response letter (Amended

Compl. ¶¶ 174, 176), the defendants’ coverage determination process (Amended Compl.

¶¶ 175, 180, 181), and vague, factually unspecific references to the defendant’s “practices,

policies, or procedures”. Amended Compl. ¶¶ 182, 183, 184, 185, 186, 187. None of these

allegations is consumer-oriented, nor is any factually specific, as required by the federal

pleading standard. As stated by this Court, “[t]he absence of such factual allegations is

fatal to [a] GBL § 349 claim.” H&H Envtl. Sys., Inc. v. Evanston Ins. Co., supra 2019 WL

1129434 at 9. Further, alleging something “upon information and belief”, as plaintiffs’

amended complaint repeatedly does, is “not enough” to state a valid claim or cause of

action. Kraatz, supra, 2017 WL 876187 at 9.

              Additionally, it is worth noting that New York state and federal courts have

routinely held that New York Insurance Law § 2601 does not give rise to a private cause

of action for unfair business practices. 866 E. 164th St., LLC v. Union Mut. Fire Ins. Co.,

No. 16-CV-03678 (SN), 2017 WL 4444334 (S.D.N.Y. Oct. 3, 2017), citing N.Y. Univ. v

Continental Ins., 87 N.Y.2d 308, 317 (1995) (“The provisions of the Insurance Law ... are

properly viewed as measures regulating the insurer’s performance of its contractual

obligations, ... not as a legislative imposition of a separate duty of reasonable care.”).

              These courts have specifically stated that “[c]laims under a consumer

protection statute for which there is no private cause of action cannot be bootstrapped

                                                 28
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
      Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 34 of 35




onto claims under General Business Law § 349, which does create a private right of

action.” 866 E. 164th St., LLC v. Union Mut. Fire Ins. Co., 2017 WL 4444334 (S.D.N.Y.

Oct. 3, 2017), citing Conboy v. AT&T Corp., 241 F.3d 242, 258 (2d Cir. 2001).

              The allegations of the plaintiffs’ second cause of action, even when read

liberally in their favor, amount only to a garden-variety contract dispute between

policyholder and insurance company regarding the scope of coverage. Policyholders in

New York are not permitted to bring private causes of action for unfair business practices

regarding the same under New York Insurance Law § 2601, and the plaintiffs in this action

should not be permitted to bootstrap their coverage dispute with Erie IC onto claims under

General Business Law § 349.

              Regardless, given that the plaintiffs’ amended complaint fails to allege facts

sufficient to maintain a cause of action under New York General Business Law § 349 in

any event, the second cause of action of plaintiffs’ amended complaint also fails to state

a claim for which relief can be granted and, therefore, must also be dismissed pursuant

to FRCP 12(b)(6).


                                         CONCLUSION

              For the foregoing reasons, the defendants respectfully requests that this

Court grant their motion pursuant to Fed. R. Civ. P 12(b)(6) and dismiss the plaintiffs’

amended complaint in its entirety.

DATED:        Buffalo, New York
              September 2, 2020




                                                 29
         MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
Case 1:20-cv-00896-GWC Document 11-3 Filed 09/02/20 Page 35 of 35




                                       Respectfully submitted,


                                       ______________________________________
                                       Roy A. Mura, Esq.
                                       Scott D. Mancuso, Esq.
                                       MURASTORM, PLLC
                                       930 Rand Building
                                       14 Lafayette Square
                                       Buffalo, New York 14203
                                       (716) 855-2800
                                       roy.mura@muralaw.com
                                       scott.mancuso@muralaw.com

                                       Adam J. Kaiser, Esq.
                                       ALSTON & BIRD, LLP
                                       90 Park Ave,
                                       New York, New York 10016
                                       (212) 210-9000
                                       adam.kaiser@alston.com

                                       Attorneys for Defendants




                                          30
  MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                          (716) 855-2800 • FAX (716) 855-2816
